DETAILED ACTION
This office action is in response to the communication received March 14, 2022 concerning application number 16/111,169.
The amendments of claim 21 as well as the cancellation of claims 41-44 are acknowledged.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Previous 35 USC 112(a) rejections are withdrawn in response to the amendments and cancellations of claims. However, a new 35 USC 112 (b) rejection appears below in response to amendments. 

Response to Arguments
Applicant’s arguments regarding Errico are not persuasive. Applicant argues that Errico fails to teach using the sleeve to cause a therapeutically effective reduction, as Errico teaches the intestinal sleeve for blocking the contact of food/chyme with sensory cells and doesn’t address a reduction in microbial population. It seems that if Errico teaches the action of a sleeve blocking a microbial population from growth via food/chyme for a term of 2 weeks due to the sleeve , which falls within the range Applicant seems to be using for their “therapeutically effective reduction” (see cl. 28, sleeve is removed after 3 days – 3 years), then the outcome of keeping the sleeve for the same period of time would be the same. It doesn’t matter that Errico didn’t explicitly state anything about a microbial population – the microbial population exists in the body and there is a direct outcome to the microbial population related to the placement/duration of the sleeve within the body.
Applicant’s arguments that it would not have been obvious to combine teachings of Schiffrin with Belhe and Errico are not persuasive. Applicant argues that the purpose of teachings of Schiffrin are to reduce post-surgical infections with the focus on delivering the probiotics to a colon, with Schiffrin failing to teach administering the probiotic in combination with a sleeve. First of all, proper motivation for combining teachings of Schiffrin was given in the previous action – to reduce risk of post-operative sepsis (the body’s response to infection) due to infection that could occur during surgery. Additionally, the colon is part of the intestinal tract and it seems that benefits to the colon would also help other parts of the intestinal tract, as well as in order for the probiotic to reach the colon, it would go through other parts of the intestinal tract that are claimed (due to removal of sleeve).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-29 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, The term “therapeutically effective” in claim 21 is a relative term which renders the claim indefinite. The term “therapeutically effective” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill 
Claims 22-29 and 31 are rejected as dependents of claim 21. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 21-29 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Belhe et al. (US 2010/0256775) in view of Schiffrin (Pub. No. US 2010/0135971) and further in view of Errico et al. (US 2011/0046537).
Regarding claims 21 and 28, Belhe discloses a method of treating obesity or diabetes (see Abstract, para. 2), the method comprising: implanting an intestinal sleeve 111 along a treatment length of an intestine of a patient (see Figs. 1, 19B, and 77), the treatment length of the patient’s intestine having an initial microbial population (see Fig. 1, intestines naturally have a microbial population and the initial microbial population would be whatever is there initially when the sleeve is placed), the intestinal sleeve configured to prevent nutrients from reaching the initial microbial population and thereby reduces the initial microbial population to a reduced microbial population without the use of antibiotics (see Fig. 1, para. 10, 13, 97, tubular implant materials bypass interaction between foods and areas in which the tubular implant/sleeve is placed, which consequently has the effect of starving the microbial population such that it is reduced without the use of antibiotics); removing the intestinal sleeve from the intestine after a designated period of time and a reduction in the initial microbial population (see para. 107, the length of time that the sleeve is placed will inherently correlate with a reduction of the microbial population).
Belhe does not specifically teach the reduction being a therapeutically effective reduction or the designated period of time being from about three days to about three years.
Errico discloses the sleeve maintained in position for 2 weeks to one year (see para. 70), which falls within the 3 days to three years time period disclosed by applicant . It would be obvious to a person having ordinary skill in the art at the time of invention to have the sleeve maintained in position for 2 weeks to one year, as disclosed and by Errico, in order to treat obesity or diabetes of the patient with the sleeve. Consequently, since the time of the sleeve is directly correlated to the lack of nutrients to the microbial population and related reduction in microbial population, and Applicant requires the sleeve in place for three days to three years to get to that therapeutically effective reduction (see cl. 28, showing 3 days to 30 years), one would expect that having the sleeve maintained in position for 2 weeks to one year would lead to a therapeutically effective reduction. 
Belhe does not disclose administering probiotic therapy to the intestine of the patient after removing the intestinal sleeve to promote beneficial intestinal microbial flora at least along the treatment length of the patient’s intestine to increase the reduced microbial population. 
Schiffrin discloses administering probiotic therapy to a patient for affecting intestinal microbial flora in order to treat the patient before and/or after surgery (see para. 96, 99, three days before surgery) as well as to reduce complications of post-operative sepsis (see para. 25). It would have been obvious to a person having ordinary skill in the art at the time of invention to administer probiotic therapy to a patient for affecting intestinal microbial flora within the method of Belhe in order to treat the patient after surgery as well as to reduce complications of post-operative sepsis, as disclosed by Schiffrin. Consequently, the beneficial microbial flora, due to the sleeve being removed, would be at least along the length of the patient’s intestine, increasing the reduced microbial population. 
Regarding claim 22, teachings of Belhe, Errico, and Schiffrin are described above, and Belhe further discloses the sleeve is about 0.30 to about 0.61 meters in length (see para. 97, 1 inch – 5 ft is equivalent of 0.0254-1.524 meters and encompasses 0.3-0.61 meters). 
Regarding claim 23, teachings of Belhe, Errico, and Schiffrin are described above, and Belhe further discloses wherein the sleeve is configured to pass chyme from about 0.30 to about 0.61 meters into the proximal jejunum of the patient when implanted (see Fig. 1, para. 97, if sleeve is placed near pylorus and is 0.0254-1.524 meters in length, allowing chyme to pass from stomach into sleeve, the chyme will move the required 0.30-0.61 meters into proximal jejunum of patient when implanted).
Regarding claim 24, teachings of Belhe, Errico, and Schiffrin are described above, and Belhe further discloses wherein anchoring the sleeve includes anchoring the sleeve to the pylorus (see Fig. 19B, 77). 
Regarding claim 25, teachings of Belhe, Errico, and Schiffrin are described above, and Belhe further discloses the method further comprising an anchoring element 110 configured to attach the intestinal sleeve to the pylorus (see Fig. 77), wherein the anchoring element comprises two flanges (see Fig. 77, flange above and below pylorus 106), with one flange configured to be located on an intestinal side of the pylorus and one flange configured to be located on a stomach side of the pylorus (see Fig. 77).
Regarding claim 26, teachings of Belhe, Errico, and Schiffrin are disclosed above, and Belhe further discloses wherein the anchoring element further comprises a covering comprising a biocompatible polymer or fabric (see para. 96).
Regarding claim 27, teachings of Belhe, Errico, and Schiffrin are described above, and Belhe further discloses the sleeve comprises an impermeable polymer (see para. 10, 13, diversion of all food would require impermeability of the food and para. 97 disclosing polymers that are impermeable).
Regarding claim 29, the teachings of Belhe, Errico, and Schiffrin are disclosed above, and further disclose wherein the probiotic therapy is administered to the patient after the sleeve is removed (see rejection of claim 21, administration of therapy after surgery and would occur after sleeve is removed). As this combination discloses starting therapy after surgery, then after surgery would include the day of removal surgery. 
Regarding claim 31, teachings of Belhe, Errico, and Schiffrin are described above, and Belhe further discloses wherein the sleeve is implanted and removed endoscopically (see para. 2, 6, 10, 11, 16, 17, 20, 26, 107).
Claims 32-36, 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Belhe et al. (US 2010/0256775) in view of Schiffrin (Pub. No. US 2010/0135971).
Regarding claim 32, Belhe discloses a method of treating obesity or diabetes in a patient having an intestine with a treatment length (see Abstract, para. 2, Figs. 1, 19B, 77), the method comprising: implanting an intestinal sleeve 111 along the treatment length of the intestine of the patient (see Figs. 1, 19B, and 77), the treatment length of the patient’s intestine having an initial microbial population (see Fig. 1, intestines naturally have a microbial population and the initial microbial population would be whatever is there initially when the sleeve is placed), the intestinal sleeve configured to prevent nutrients from reaching the initial microbial population and thereby reduces the initial microbial population to a reduced microbial population without the use of antibiotics (see Fig. 1, para. 10, 13, 97, tubular implant materials bypass interaction between foods and areas in which the tubular implant/sleeve is placed, which consequently has the effect of starving the microbial population such that it is reduced without the use of antibiotics); removing the intestinal sleeve from the intestine of the patient after the microbial population has been reduced by a designated amount (see para. 107, length of time designated to have the sleeve along intestine determines the specific reduction of microbial population, and this reduction would be expected due to its inevitability).
Belhe does not disclose administering probiotic therapy to the intestine of the patient after removing the intestinal sleeve to promote beneficial intestinal microbial flora at least along the treatment length of the patient’s intestine to increase the reduced microbial population. 
Schiffrin discloses administering probiotic therapy to a patient for affecting intestinal microbial flora in order to treat the patient before and/or after surgery (see para. 96, 99, three days before surgery) as well as to reduce complications of post-operative sepsis (see para. 25). It would have been obvious to a person having ordinary skill in the art at the time of invention to administer probiotic therapy to a patient for affecting intestinal microbial flora within the method of Belhe in order to treat the patient after surgery as well as to reduce complications of post-operative sepsis, as disclosed by Schiffrin. Consequently, the beneficial microbial flora, due to the sleeve being removed, would be at least along the length of the patient’s intestine, increasing the reduced microbial population. 
Regarding claim 33, teachings of Belhe and Schiffrin are described above, and Belhe further discloses wherein the sleeve is implanted such that chyme passing through the sleeve exits from about  0.30 to about 0.61 meters into the proximal jejunum of the patient (see Fig. 1, para. 97, if sleeve is placed near pylorus and is 0.0254-1.524 meters in length, allowing chyme to pass from stomach into sleeve, the chyme will move the required 0.30-0.61 meters into proximal jejunum of patient when implanted, including exiting sleeve).
Regarding claim 34, teachings of Belhe and Schiffrin are described above, and Belhe further discloses wherein anchoring the sleeve includes anchoring the sleeve to the pylorus (see Fig. 19B, 77). 
Regarding claim 35, teachings of Belhe and Schiffrin are described above, and Belhe further discloses the method further comprising an anchoring element 110 configured to attach the intestinal sleeve to the pylorus (see Fig. 77), wherein the anchoring element comprises two flanges (see Fig. 77, flange above and below pylorus 106), with one flange configured to be located on an intestinal side of the pylorus and one flange configured to be located on a stomach side of the pylorus (see Fig. 77).
Regarding claim 36, teachings of Belhe and Schiffrin are disclosed above, and Belhe further discloses wherein the anchoring element further comprises a covering comprising a biocompatible polymer or fabric (see para. 96).
Regarding claim 38, the teachings of Belhe and Schiffrin are disclosed above, and further disclose wherein the probiotic therapy is administered to the patient after the sleeve is removed (see rejection of claim 21, administration of therapy after surgery and would occur after sleeve is removed). As this combination discloses starting therapy after surgery, then after surgery would include the day of removal surgery. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781